            Case 3:20-mj-00127       Document 1-1       Filed 06/05/20     Page 1 of 20




DISTRICT OF OREGON, ss:               AFFIDAVIT OF ABRAHAM SMITH


              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Abraham Smith, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Internal Revenue Service-Criminal Investigation

(IRS-CI) and have been so employed since August 2004. I am currently assigned to the Seattle,

Washington field office, Vancouver, Washington post of duty. I graduated from Brigham Young

University in Provo, Utah, with a Bachelor of Science Degree in Finance, and from Western

Illinois University with a Masters of Accountancy Degree. In February 2005, I graduated from

the Federal Law Enforcement Training Center, IRS-CI Special Agent Basic Training Program.

Since joining IRS-CI, I have conducted or been involved in numerous investigations concerning

violations of Title 26 (income tax), Title 18 (conspiracy, fraud, and money laundering), and Title

31 (Bank Secrecy Act) by individuals involved in both legal and illegal occupations. I have

written multiple affidavits for search warrants as well as participated in the execution of

numerous federal search warrants involving tax, fraud, and money laundering violations.

       2.      I submit this affidavit in support of a criminal complaint and an arrest warrant for

David Aaron Shelofsky (Shelofsky) for wire fraud in violation of 18 U.S.C. § 1343 and money

laundering in violation of 18 U.S.C. § 1957.

       3.      As set forth below, there is probable cause to believe, and I do believe, that

Shelofsky has devised a scheme to defraud and has obtained money by means of fraudulent

representations and has engaged in illegal monetary transactions with the proceeds, and as such,

has committed wire fraud and money laundering in violation of 18 U.S.C. §§ 1343 and 1957.

Page 1- Affidavit of Abraham Smith                                USAO Version Rev. April 2018
              Case 3:20-mj-00127      Document 1-1       Filed 06/05/20      Page 2 of 20




        4.       This affidavit is intended to show only that there is sufficient probable cause for

the requested complaint and warrant and does not set forth all of my knowledge about this

matter. The facts set forth in this affidavit are based on my own personal knowledge, knowledge

obtained from other individuals during my participation in this investigation, including other law

enforcement officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                           Applicable Law

        5.       Title 18 U.S.C. § 1343 (wire fraud) provides, in relevant part: “Whoever, having

devised or intending to devise any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises transmits or

causes to be transmitted by means of wire, radio, or television communication in interstate or

foreign commerce. . . for the purpose of executing such scheme or artifice, shall be fined under

this title or imprisoned not more than 20 years, or both.”

        6.       Title 18 U.S.C. § 1957 (money laundering) provides, in relevant part: “Whoever,

knowingly engages in or attempts to engage in a “monetary transaction” in criminally derived

property of a value greater than $10,000 and is derived with proceeds from a “specified unlawful

activity”, shall be fined under this title or imprisoned not more than 10 years, or both.” (Note:

According to 18 U.S.C. §§ 1956(c)(7) and 1961(1), wire fraud qualifies as a “specified unlawful

activity”).

///

///


Page 2- Affidavit of Abraham Smith                                  USAO Version Rev. April 2018
            Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 3 of 20




                                  Statement of Probable Cause

       Background

       7.      This affidavit is put forth with the belief that probable cause exists that David

Aaron Shelofsky (Shelofsky) committed acts of fraud against the parties identified below

through violations of wire fraud and money laundering, resulting in the loss of more than $2

million as detailed below.

       8.      In each instance, victims loaned Shelofsky money which he promised to pay back

within short periods of time and were given what they were told was security for their loans. To

date, none of the loans have been paid back and the security initially promised has not been

provided or could ever be provided.

       9.      The representations made by Shelofsky about his ability to repay them, and more

importantly, the security he had to offer them for their loans were material to the victims.

       10.     In actuality, Shelofsky had neither the ability nor the intention to pay the victims

back as he had promised, nor was he able to provide collateral for the loans as he had

represented.

       11.     When asked if they would have made loans to Shelofsky had they known his true

financial standing and his inability to provide security for their loans, each party indicated that

they would not have.

       Brian Delamarter and 3396 Group LLC

       12.     On January 26, 2017, Shelofsky signed an Operating Agreement with Brian

Delamarter (Delamarter) of 3396 Group LLC (3396 Group), to create a new entity called

Madison 8 LLC (Madison 8). The two members of Madison 8 were 3396 Group and Shelofsky.


Page 3- Affidavit of Abraham Smith                                 USAO Version Rev. April 2018
          Case 3:20-mj-00127         Document 1-1       Filed 06/05/20     Page 4 of 20




       13.     The purpose of Madison 8 was to “manage certain financial transactions related to

the development of 8 residential building lots in the Madison Phase 5 subdivision in Bend,

Oregon…” Delamarter told law enforcement that 3396 Group agreed to provide all of the

financing to purchase the lots and Shelofsky was to manage the day-to-day affairs of Madison 8

to prepare the lots for development and their eventual sale.

       14.     According to the Operating Agreement, Shelofsky held a 40% interest in Madison

8, and 3396 Group a 60% interest. After the financial obligations of Madison 8 had been paid,

all proceeds from the sale of the eight lots in Bend, Oregon were to be paid as follows: “[f]irst, to

3396 Group LLC until it has received an amount equal to all of its capital contributions plus 8%

per annum… Thereafter, 60% to 3396 Group LLC and 40% to David Shelofsky.”

       15.     On March 2, 2017, consistent with the agreement between Shelofsky and 3396

Group, a wire for $670,938.64 was sent from a bank account in Beverly Hills, CA for the

“Delamarter Family” to an account controlled by Shelofsky at Bank of America called

“Rosemont Properties LLC” in Lake Oswego, Oregon. The remaining balance had been wired

previously in a separate wire made on behalf of 3396 Group.

       16.     The next day, on March 3, 2017, the money received from Delamarter was sent

from Rosemont Properties to AmeriTitle to purchase the eight lots in Bend, Oregon. In total,

Madison 8 purchased the lots for $692,000 on or about March 3, 2017.

       17.     Beginning October 10, 2017, months after they were purchased, and through June

7, 2019, all eight lots were sold separately by Shelofsky and without Delamarter or 3396 Group’s

knowledge or consent. During this time, rather than inform him about the sale of the lots,

Shelofsky instead told Delamarter that the lots were not selling due to complications he was


Page 4- Affidavit of Abraham Smith                                USAO Version Rev. April 2018
          Case 3:20-mj-00127        Document 1-1        Filed 06/05/20     Page 5 of 20




having regarding the HOA covenants and an individual responsible for overseeing the approval

of the development.

       18.     The total proceeds Shelofsky received for all eight lots was $738,795.94. Of this

amount, no money was ever paid to Delamarter or to 3396 Group as required in the Madison 8

Operating Agreement. Instead, $247,937.63 was distributed to a JP Morgan Chase account

controlled by Shelofsky and in the name Toda, LLC (Toda), $373,857.30 was used to pay back a

personal loan of Shelofsky’s, and another $18,960.30 was transferred to a personal bank account

of Shelofsky’s at Clackamas Community Federal Credit Union.

       19.     According to the Oregon Secretary of State website, Toda is an Oregon limited

liability corporation whose sole manager is Shelofsky’s assistant, Melissa Muzzy (Muzzy).

       20.     I have also reviewed the bank account for Toda at JPMorgan Chase Bank and

know that the only person who has signature authority on the account is Muzzy. All checks

written, cashier’s checks purchased, account transfers, and wires appear to be made by her.

Based on my investigation, the disbursements from this account and made by Muzzy are at the

direction of and for the benefit of Shelofsky or Muzzy.

       21.     In total, the proceeds distributed to Shelofsky or for his benefit from the sale of

the eight lots in Bend, Oregon equals $640,755.23.

       22.     The loss to Delamarter and 3396 Group LLC is $670,938.64 for the amount

contributed to Madison 8 LLC for the purchase of the Bend, Oregon residential lots, plus an

uncalculated amount of accrued interest.

       23.     In my review of the Toda bank account held at JPMorgan Chase, I know that

monies distributed to Shelofsky from the residential lots in Bend, Oregon, were used for two


Page 5- Affidavit of Abraham Smith                                USAO Version Rev. April 2018
          Case 3:20-mj-00127       Document 1-1         Filed 06/05/20   Page 6 of 20




subsequent transactions, each in excess of $10,000, and in violation of 18 U.S.C. § 1957—

Money Laundering; monetary transactions.

       24.    On April 12, 2019, proceeds from the sale of one of the Bend lots were wired to

Toda for $77,173.71 from AmeriTitle in Bend, Oregon. The beginning balance in the account at

the time of the wire was $3,435.14. One additional deposit was made that day for $13,000 for an

unrelated matter. No additional deposits were made into the account until April 24, 2019.

       25.    Using money from the $77,173.71 wire from AmeriTitle, an intrabank transfer

was made from Toda to account X2367 held by Muzzy for $39,000 on April 16, 2019.

       26.    On June 7, 2019, proceeds from the sale of one of the Bend lots was wired to

Toda for $71,837.85 from AmeriTitle in Bend, Oregon. The beginning balance in the Toda

account on the day of the wire was -$9,207.90 (a negative balance). No additional deposits were

made into the account until June 18, 2019.

       27.    Using money from the $71,837.85 wire from AmeriTitle, a cashier’s check was

purchased for Shelofsky on June 7, 2019, for $18,500.

       Robert Richardson

       28.    On June 15, 2018, Robert Richardson (Richardson) wired $400,000 from his

account at Bank of the West to Toda.

       29.    Richardson told law enforcement that prior to wiring the money to Toda, he met

with Shelofsky and Muzzy, in front of a branch of Bank of the West located in SE Portland,

Oregon to review and receive a loan agreement signed by Shelofsky on behalf of Toda.

       30.    The loan agreement promised to pay Richardson $1.25 million by December 1,

2018, less than six months later. The amount included: a $250,000 loan made by Richardson


Page 6- Affidavit of Abraham Smith                              USAO Version Rev. April 2018
            Case 3:20-mj-00127       Document 1-1        Filed 06/05/20      Page 7 of 20




previously to Shelofsky’s attorney, Brad Baker (Baker), in March 2017, which was not timely

paid back to Richardson; the $400,000 loan being made that day; and an additional $600,000 in

interest.

        31.    At that meeting, Shelofsky told Richardson he would secure the new $650,000

loan with deeds to property he owned in West Linn, Oregon near where Shelofsky lived that

were being subdivided into separate lots and that Richardson would be repaid from the sale

proceeds of these lots.

        32.    Despite several requests since that meeting, Richardson has yet to receive the

deeds to the land Shelofsky allegedly owns in West Linn, Oregon.

        33.    In the following texts message exchanges between Richardson and Shelofsky

provided to federal law enforcement agents by Richardson, evidence exists that Shelofsky has

continued to lull Richardson into believing that Shelofsky owns the West Linn, Oregon lots, that

a sale of those lots is in the process of closing, and that Richardson will be paid back:

        April 15, 2020

               •   Richardson (RR): And???

               •   Shelofsky (DS): It’s going. Definitely have the right buyer! I hope to have it

                   wrapped up by the 21/22 of this month. City offices are completely closed

                   down, so the buyer wanted to close AFTER they reopened. I’ve talked him

                   into a split close, (3 lots this month and 3 lots in June).

                   I’d give you everything (minus some permit and engineering bills) on the first

                   closing.

                   Not sure what if anything else I can do.


Page 7- Affidavit of Abraham Smith                                 USAO Version Rev. April 2018
         Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 8 of 20




                 I really don’t want to say anything until it is done.

      April 22, 2020

             •   DS: I’m still hopeful that we are closing lots 1-3 today/tomorrow.

      April 30, 2020

             •   DS: Hope you are doing well.

             •   RR: Chemo this morning…

             •   DS: Praying for you.

      May 2, 2020

             •   RR: Don’t stop praying. Especially the money part.

                 Chemo day! Gives me time to think about how you’ve taken advantage of me

                 for several years now. What a fool I’ve been.

             •   DS: I’m sorry you feel that way. I feel like I’ve failed you too! Need city to

                 open so I can conclude. Buyer is in no hurry and basically holding me

                 hostage to COVID.

      May 6, 2020

             •   RR: Update please? I left two voice mails!

             •   DS (with a screen shoot of a text message allegedly forwarded to him from

                 “Nicole”): Good morning David, I believe Tom (Note: believed to be Tom

                 McWeeney) is ready and willing to move forward on lots 1, 2, 3, and 6.

                 Please have your agent send over the amended PSA (Note: known to be a

                 “Purchase and Sales Agreement”). In addition, have your attorney draw up




Page 8- Affidavit of Abraham Smith                               USAO Version Rev. April 2018
         Case 3:20-mj-00127       Document 1-1       Filed 06/05/20     Page 9 of 20




                 documents pertaining to the engineering fixes on lots due to the issues with

                 these lots.

                 Thank you, Nicole

             •   DS (DS’s response to “Nicole” forwarded to RR): OK, thank you.

                 For clarity, we can close this week on the (4) lots mentioned above?

             •   DS (response from “Nicole” to DS forwarded to RR): I believe so, may have

                 to wait one week as Tom left on a turkey hunt early this morning, but I will

                 check with his team to see if they can close without him.

             •   DS (response back to “Nicole” forwarded to RR): (first part of message cut

                 off) … you how important it is that funds change hands this week as opposed

                 to next week. My apologies if this comes out rudely, but I’m out of “next

                 weeks”.

                 I have another offer from an out of state builder who claims he’s not

                 concerned with this engineering issue.

             •   DS (response from “Nicole” forwarded to RR): I fully understand and will

                 press my client. Thank you.

             •   DS: Well this is encouraging. Hard to get excited when everything has been

                 start/stop/repeat.

                 I’ll let you know ASAP!

             •   RR: Are you going to make my day??

       May 11, 2020

             •   DS: Have not forgotten about you. Just need to be 100% certain this time.

Page 9- Affidavit of Abraham Smith                             USAO Version Rev. April 2018
        Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 10 of 20




             •   RR: Sure.

      May 13, 2020

             •   RR: SURE!! Just in case you didn’t get the sarcasm yesterday, as I sat in

                 chemo all day, and you sat on my money all day.

                 Thanks, RR

             •   DS: I got it. I know you. Once we square up, you can buy me lunch with

                 masks on.

             •   RR: Tough to eat with a mask. Hope to get money back before that! I don’t

                 believe you could have found a sucker like me, that just happened to be greedy

                 like me, and as lenient as me, anywhere in the area.

             •   DS: You have granted grace to a guy who ran into a significant span of shitty

                 luck! I too am granting grace to those who owe me. It will all work out. I’m

                 not going anywhere and won’t fail here.

             •   RR: But when??? I am running out of time…

             •   DS: …As soon as one of these real estate clowns pays me, I’m paying you.

                 Hoping it’s one shot, in full. I’m not giving the date until it’s funded. I gave

                 Nic’s (Note: presumed to be the “Nicole” mentioned above) group until next

                 Monday. I can grab their EM (Note: presumed to mean “earnest money”)

                 Friday if I want to be an ass. That’s $80k. Backup offer is all cash, 20 day

                 close, $130k less but strong. I don’t think I’ll have debt with you before the

                 end of the month. But I’m keeping my mouth shut until it’s done.

                 Off to chemo. Praying for you often.

Page 10- Affidavit of Abraham Smith                             USAO Version Rev. April 2018
        Case 3:20-mj-00127        Document 1-1        Filed 06/05/20      Page 11 of 20




             •   RR: Chicken feed. Nothing like you said.

             •   DS: Are you referring to them closing on 4 lots not 2 lots in June? They

                 rejected that. It was my idea and they said no.

             •   RR: I’m referring to you paying me in full like you said. When did all this get

                 moved to June? Is there no truth in you? You did warn me in advance.

                 Guess I should have listened to you years ago. Very disappointed in my

                 judgement at this point.

             •   DS: It didn’t get moved to June. Read the text string from Nic that I sent last

                 week. 4 lots now and 2 in June.

                 I’ve never lied to you!!!

      Undated text, but in continuation of the above communication string

             •   RR: Big shock today. I need all the money you can come with. Getting sick

                 is not for poor people.

             •   DS: OK.

             •   RR: Not much of an answer.

             •   DS: I have everything tied to closing this. I am literally close to begging this

                 guy to close. It has little to nothing to do with a little or a lot… I need it to

                 close so I can pay you and catch up myself. We have the city agreeing to what

                 I needed from them, now it’s back in the buyer’s court. If he closes part and

                 not all, you get everything. If he closes all, we are sitting pretty. He has until

                 Thursday.

///

Page 11- Affidavit of Abraham Smith                               USAO Version Rev. April 2018
         Case 3:20-mj-00127         Document 1-1        Filed 06/05/20   Page 12 of 20




       34.     In a public records search related to properties in Clackamas County, Oregon, I

know that the West Linn, Oregon lots referred to above in the text exchanges and promised by

Shelofsky as collateral to Richardson are owned by a Thomas McWeeney (McWeeney). This

fact was further verified by Richardson’s daughter, Mindy Hill, who is a realtor in the area.

       35.     On May 27, 2020, I interviewed McWeeney and learned that:

               •   Shelofsky and McWeeney created an LLC approximately three years ago

                   called Toda LLC. The name “Toda” was derived from his and Shelofsky’s

                   first names—Tom and David.

               •   The agreement between the two was that McWeeney would contribute the

                   land and Shelofsky would have it developed and rezoned so that it could be

                   sold as lots for residential building.

               •   All agreements between Shelofsky and McWeeney for development by Toda

                   LLC (the original and all subsequent ones) have expired and are not

                   enforceable.

               •   McWeeney has not spoken to Shelofsky in about a year. McWeeney has

                   intentionally not communicated with Shelofsky because Shelofsky still owes

                   him about $10,000 from a loan that Shelofsky promised to pay back about two

                   years ago.

               •   Approximately one month ago, McWeeney spoke with the City of West Linn

                   to find out what the development status of the land was. McWeeney learned

                   that although an engineering plan had been submitted for the City’s




Page 12- Affidavit of Abraham Smith                              USAO Version Rev. April 2018
         Case 3:20-mj-00127         Document 1-1        Filed 06/05/20    Page 13 of 20




                   consideration, presumably by Shelofsky in 2017, it has since been removed

                   and no further actions have been taken.

               •   The land is no further along in being developed than when he and Shelofsky

                   first spoke about it three years ago. In fact, the land is in an overgrown state

                   and looks unkempt.

               •   Shelofsky has no ownership or other interest in the land and has no legal

                   authority to offer the land as collateral to others.

       36.     In the May 18, 2020, interview with Richardson, Richardson stated that the most

material reasons for his decision to loan Shelofsky money were, the collateral Shelofsky claimed

he had in the West Linn lots, the amount of interest Shelofsky promised to pay him ($600,000),

and that the loan would be paid in less than six months. Richardson stated that had he known

any of these factors were not true, he would not have made the loan.

       37.     In total, the loss to Richardson to date is $650,000 comprising the $250,000 loan

made to Shelofsky’s attorney, Brad Baker, and the $400,000 loaned to Toda; both of which were

to have been secured with the West Linn lots Shelofsky claimed he had ownership in.

       38.     In my review of the bank account for Toda at JPMorgan Chase Bank, I know that

on the day of Richardson’s deposit, June 15, 2018, the account balance was $4,979.00. No

further deposits were made into the account until July 31, 2018. During this time, the entire

$400,000 was spent or distributed for a variety of purposes.

       39.     From my review of the Toda bank accounts, I know that the following

transactions in excess of $10,000 were made using the $400,000 Richardson loaned and which




Page 13- Affidavit of Abraham Smith                                 USAO Version Rev. April 2018
         Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 14 of 20




are in violation of 18 U.S.C. § 1957—Money Laundering; monetary transactions: (Note: the

following do not represent all transactions in excess of $10,000 from the Richardson money.)

               •   An intrabank transfer on June 15, 2019, for $93,000 to account X1969 for

                   Gary and Melissa Muzzy.

               •   An intrabank transfer on June 15, 2018, for $100,000 to account X2367 for

                   Muzzy.

               •   An intrabank transfer on June 16, 2018, for $35,000 to account X2367 for

                   Muzzy.

       Jack Steinhauer & Steinhauer Family Trust

       40.     On May 18, 2020, I participated in an interview with Jack Steinhauer

(Steinhauer). He loaned Shelofsky money on three different occasions totaling $690,000.

       41.     According to Steinhauer, his decision to loan Shelofsky the money to purchase

The Hill Property was based on three material factors: a very close relationship Steinhauer felt

he had with Shelofsky that allowed him to trust Shelofsky, Steinhauer’s loan was secured with a

first mortgage position on The Hill Property which Shelofsky purchased for approximately $1.3

million, and a promissory note given to Shelofsky which pledged additional security in

residential lots waiting to be sold in West Linn, Oregon (mentioned above); and as such, the

loan-to-value was favorable enough to Steinhauer that he had even more confidence about

making the loan.

       42.     Shelofsky told Steinhauer on multiple occasions that every dollar from the three

loans Steinhauer gave him would be/was used for Shelofsky to purchase a property located at

455 Rosemont Road in West Linn, Oregon; generally referred to as “The Hill Property.”


Page 14- Affidavit of Abraham Smith                             USAO Version Rev. April 2018
          Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 15 of 20




       43.      When Steinhauer made the loans to Steinhauer, Shelofsky told Steinhauer that he

(Shelofsky) was using his own money to fund the remainder of the purchase price for The Hill

Property which would leave Steinhauer with a first mortgage position on the property.

       44.      Shelofsky told Steinhauer that he was in the process of securing permanent

financing for the property and only needed to borrow Steinhauer’s money for about 60 days.

       45.      Steinhauer came to trust Shelofsky considerably and felt confident in the

representations Shelofsky gave him.

       46.      During this same time, Steinhauer stated that he was going through one of the

darkest periods of his life when he started to confide in Shelofsky. He had just lost his job of 15

years and was in the middle of a separation with his fiancée, which weighed heavy on him.

Steinhauer told Shelofsky the most personal details of his life and came to consider Shelofsky a

close friend.

       47.      Shelofsky encouraged Steinhauer to turn to religion and agreed to act as an

intermediary between Steinhauer and his fiancée to try and reconcile their relationship.

       48.      Steinhauer and Shelofsky worked out together regularly at a facility on The Hill

Property where they would also talk. Shelofsky’s wife and Steinhauer’s fiancée were also

beginning to spend time together.

       49.      Public records show that Shelofsky purchased The Hill Property on July 23, 2019.

       50.      Steinhauer stated that he wired $390,000 directly into escrow for Shelofsky to

purchase the property.

       51.      In addition to the $390,000 deposited into escrow for Shelofsky to purchase The

Hill Property, Steinhauer also wired Shelofsky $300,000 in two separate $150,000 transactions


Page 15- Affidavit of Abraham Smith                               USAO Version Rev. April 2018
            Case 3:20-mj-00127      Document 1-1       Filed 06/05/20     Page 16 of 20




from a bank account for the Steinhauer Family Trust at CalWest Bank in Rancho Santa

Margarita, California to Toda in Damascus, Oregon.

       52.      The first $150,000 wire was sent on June 28, 2019. The second was sent on July

22, 2019.

       53.      Shelofsky gave Steinhauer an amended promissory note dated July 22, 2019, for

the total of all three loans had made totaling $690,000. The original note mistakenly identified

the loan amount as only $390,000. All other terms were the same.

       54.      When Shelofsky was unable to secure permanent financing for The Hill Property

in which to buy Steinhauer out, Shelofsky told Steinhauer that he wasn’t able to qualify for

traditional financing because too much of his net worth and income were wrapped up in other

business ventures he was involved with. That did not worry Steinhauer because of he believed he

had a first position security interest on The Hill Property and the collateral on the West Linn lots

Toda supposedly owned.

       55.      After a period of time of non-payment on his loan, Steinhauer pressed Shelofsky

for a copy of the deed granting him a first mortgage position on The Hill Property and updates

regarding the sale of the West Linn lots.

       56.      After more time, Steinhauer became concerned about getting paid back and

decided to run a preliminary deed history on The Hill Property and learned that in fact, Shelofsky

did not use any of his own money to purchase The Hill Property as he had told Steinhauer, but

instead secured a $900,000 loan from a hard money lender in Springfield, Oregon called

Advanced Investment Corp. Because Shelofsky never formally gave or recorded a deed/lien of




Page 16- Affidavit of Abraham Smith                               USAO Version Rev. April 2018
          Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 17 of 20




Steinhauer’s interest in The Hill Property, Advanced Investment Corp. currently has a first

position on the property, not Steinhauer.

       57.     Despite several promises from Shelofsky to provide a deed to The Hill Property

for the $690,000 he loaned Shelofsky, Steinhauer never received one.

       58.     Rather than continue to wait for Shelofsky, Steinhauer decided to initiate the

process himself and had documents drafted up and signed by Shelofsky and his wife, which were

filed on May 19, 2020, giving him a deed to The Hill Property.

       59.     In order to learn more about The Hill Property, Steinhauer acquired a full title

report from Lawyer’s Title of Oregon on May 27, 2020, and found out that an additional

$1,108,886 in liens had also been attached to The Hill Property including: $395,680 from the

Oregon Department of Revenue, $588,678 from a private party judgement against Shelofsky

from 2010, and a $124,528 mechanic’s lien.

       60.     With all the encumbrances against it, Steinhauer’s deed against The Hill Property

now has little-to-no value to it, especially with liens filed for back taxes from the Oregon

Department of Revenue and Advanced Investment Corp’s first position mortgage of $900,000

which have priority over his and which in total exceed the expected value of the property.

       61.     In support of his claim of ownership in the West Linn lots, which was to provide

security for Steinhauer’s loan, Shelofsky provided Steinhauer a copy of the Toda LLC Operating

Agreement which showed Shelofsky had a 40% interest in the LLC with McWeeney. Shelofsky

further represented that it was Toda that owned the West Linn lots.

///

///


Page 17- Affidavit of Abraham Smith                               USAO Version Rev. April 2018
          Case 3:20-mj-00127       Document 1-1      Filed 06/05/20     Page 18 of 20




       62.     As with Richardson’s loan discussed above, the security promised to Steinhauer

for the West Linn, Oregon lots is deemed to be worthless because neither Shelofsky nor Toda

has an ownership interest in the property, only McWeeney does.

       63.     In my review of the Toda bank account held at JPMorgan Chase Bank, I know

that on June 28, 2019, when Steinhauer wired his first $150,000 loan deposit, the beginning

balance in the account was $16,521.95 and no other deposits were made into the account that

day.

       64.     That same day, a cashier’s check was purchased for $137,912 at JPMorgan Chase

by Muzzy to Active Water Sports, a marine and boat dealership store located in the District of

Oregon.

       65.     In records received from Active Water Sports, I know that the cashier’s check

from Toda for $137,921 was used to purchase a boat registered to RD & RD.

       66.     In a telephone conversation I had with RD & RD on May 28, 2020, I learned that

Shelofsky bought them a boat as a gift for “everything they had done for them”.

       67.     In my interview with Steinhauer on May 18, 2020, I asked him if he knew or had

any discussions with Shelofsky about the $150,000 he wired to Toda on June 28, 2019, being

used to purchase a boat. Steinhauer said they had not.

       68.     Around the same time Steinhauer’s money was used by Shelofsky to purchase a

boat for RD & RD, Shelofsky asked Steinhauer why he did not have a boat. Steinhauer told

Shelofsky that he would like a boat but felt that he did not have the money for the boat he wanted

and needed the money to pay for his kids’ upcoming college expenses. Steinhauer would not

have agreed to purchase Shelofsky a boat when he felt he could not afford one himself.


Page 18- Affidavit of Abraham Smith                             USAO Version Rev. April 2018
         Case 3:20-mj-00127        Document 1-1       Filed 06/05/20     Page 19 of 20




       69.      Because the wire for $150,000 on June 28, 2019, from the Steinhauer Family

Trust to Toda was made under fraudulent pretenses, the subsequent transaction to purchase the

cashier’s check for $137,912 and made payable to Active Water Sports is a violation of 18

U.S.C. § 1957—Money Laundering; monetary transactions.

       70.     In total, Steinhauer’s losses due to material misrepresentations made to him by

Shelofsky equal $690,000, and are comprised of the $390,000 wired into escrow for Shelofsky to

purchase The Hill Property, a $150,000 wire to Toda on June 28, 2019, and a $150,000 wire to

Toda on July 22, 2019.

                                           Conclusion

       71.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Shelofsky has committed violations of 18 U.S.C. §§ 1343 (wire fraud) and 1957 (money

laundering), for which losses have been incurred by the above named parties totaling,

$2,010,938.64. I therefore request the Court issue a criminal complaint and an arrest warrant for

David Aaron Shelofsky.

///

///

///

///

///

///

///

///


Page 19- Affidavit of Abraham Smith                             USAO Version Rev. April 2018
          Case 3:20-mj-00127        Document 1-1        Filed 06/05/20     Page 20 of 20




       72.     Prior to being submitted to the Court, this affidavit was reviewed by Assistant

United States Attorney (AUSA) Michelle Kerin, and AUSA Kerin advised me that in her opinion

the affidavit is legally and factually sufficient to establish probable cause to support the issuance

of the requested compliant and warrant.

                                                      By phone pursuant to Fed. R. Crim. P. 4.1
                                                      ABRAHAM SMITH
                                                      Special Agent, IRS-Criminal Investigation


                                                                                          3:46
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____

p.m. on June 4, 2020.

                                                      ________________________________
                                                      HONORABLE YOULEE YIM YOU
                                                      United States Magistrate Judge




Page 20- Affidavit of Abraham Smith                                USAO Version Rev. April 2018
